Order entered April 19, 2018




                                                            In The
                                             Court of Appeals
                                      Fifth District of Texas at Dallas
                                                    No. 05-18-00050-CV

                                        DANIELLE F. LUSIGNAN, Appellant

                                                               V.

                                             JANINE MCNALLY, Appellee

                                  On Appeal from the County Court at Law No. 5
                                              Dallas County, Texas
                                      Trial Court Cause No. CC-17-06437-E

                                                          ORDER
               The reporter’s record in this case has not been filed. By letter dated April 3, 2018, we

      informed appellant the court reporter notified us that the reporter’s record had not been filed

      because appellant had not (1) requested the record; or (2) paid for or made arrangements to pay

      for the record. We directed appellant to provide the Court with written verification showing the

      reporter’s record had been requested and that appellant had paid for or made arrangements to pay

      for the record or had been found entitled to proceed without payment of costs.1 We cautioned

      appellant that failure to provide the required documentation within ten days might result in the

      appeal being ordered submitted without the reporter’s record.                     To date, appellant has not


1
    After the letter regarding the reporter’s record was sent to appellant, the Court requested and received a supplemental
      clerk’s record containing a statement of inability to pay costs.
provided documentation showing she has requested the reporter’s record or otherwise

corresponded with the Court regarding the status of the reporter’s record.   Therefore, we

ORDER this appeal submitted without a reporter’s record.

       Appellant’s brief is due THIRTY DAYS from the date of this order.



                                                 /s/       CAROLYN WRIGHT
                                                           CHIEF JUSTICE